DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 has been considered by the examiner.

Claim Objections
Claims 6-7 is objected to because of the following informalities:  Specifically, in line 2 of claim 6, “a plurality of third opening structures” (emphasis added) is set forth.  However, first and second opening structures should be recited so as to preclude ambiguity.  Similar informalities exists in claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al (CN 202018547).

As per claim 1 ZHANG et al depict in figures 4-7 and discloses: A flexible printed circuit, comprising: a circuit bonding region 405 & 420; a flat and straight region 400; and a bent region 410, arranged between the circuit bonding region 405 & 420 and the flat and straight region 400; wherein the bent region 410 has an opening structure 440.  

As per claim 2 ZHANG et al depict in figures 4-7 and discloses:   The flexible printed circuit according to claim 1, wherein the circuit bonding region 405 & 420, the bent region 410 and the flat and straight region 400 are arranged along a first direction, and extend along a second direction; wherein the first direction and the second direction are different.  

As per claim 3 ZHANG et al depict in figures 4-7 and discloses:   The flexible printed circuit according to claim 2, wherein the opening structure 440 comprises a plurality of first opening structures 440; and orthographic projections of the plurality of first opening structures 440 on the flexible printed circuit are in the bent region 410.  

As per claim 4 ZHANG et al depict in figures 4-7 and discloses:   The flexible printed circuit according to claim 3, wherein the plurality of first opening structures 440 are arranged in an array, or the plurality of first opening structures 440 are arranged in a straight line along the second direction.  

As per claim 5 ZHANG et al depict in figures 4-7 and discloses: The flexible printed circuit according to claim 2, wherein the opening structure 440 comprises at least one second opening structure 440 group; each of the at least one second opening structure 440 group comprises two second opening structures 440; and the two second opening structures 440 in the each second opening structure 440 group are oppositely disposed at edges of the bent region 410 in the second direction.  {Note: figures 5a & 5b depict three opening structures 440 which can be grouped as set forth since the claimed invention has not recited enough specificity to distinguish over the applied prior art.}

As per claim 6 ZHANG et al depict in figures 4-7 and discloses insofar as the claims are clear and lack ambiguity:   The flexible printed circuit according to claim 2, wherein the opening structure 440 comprises a plurality of third opening structures 440; and the plurality of third opening structures 440 extend along the first direction from the bent region 410 into the circuit bonding region 405 & 420.  

As per claim 7 ZHANG et al depict in figures 4-7 and discloses insofar as the claims are clear and lack ambiguity:   The flexible printed circuit according to claim 2, wherein the opening structure 440 comprises a plurality of fourth opening structures 440; and the plurality of fourth opening structures 440 extend along the first direction from the bent region 410 to an edge, which deviates from the bent region 410, of the circuit bonding region 405 & 420.  

As per claim 8 ZHANG et al discloses:   The flexible printed circuit according to claim 1, wherein the flexible printed circuit comprises: a flexible circuit substrate 401; and the opening structure 440 penetrates the flexible circuit substrate 401.  { [0029] the bending area 410 is set with a hollow hole 440. }

As per claim 9 ZHANG et al depicts in figure 7 and discloses:   The flexible printed circuit according to claim 8, wherein the flexible printed circuit further comprises: line layers arranged on the flexible circuit substrate 401; and an orthographic projection of the opening structure 440 on the flexible printed circuit and orthographic projections of the line layers on the flexible printed circuit do not overlap.  { [0033] In a second scheme, if NC pin range corresponding liquid crystal display device is narrow, can be the liquid crystal display device is lead wire routing expanded to two sides and bent so as to enclose some areas for hollow hole, located pin 222 as shown in FIG. 7 in the main flexible circuit board 400 is a hollow hole 442 of curved lead in area surrounded by the line. }

As per claim 10 ZHANG et al depicts in figure 4 and discloses:   The flexible printed circuit according to claim 9, wherein a thickness of the flexible printed circuit in the bent region 410 is less than a thickness of the flexible printed circuit in the flat and straight region 400.  

As per claim 11 ZHANG et al depicts in figure 7 and discloses:   The flexible printed circuit according to claim 10, wherein the line layers are arranged on the circuit bonding region 405 & 420, the bent region 410 and the flat and straight region 400 of the flexible printed circuit; and a quantity of the line layers in the bent region 410 is less than a quantity of the line layers in the flat and straight region 400.  {Note: a quantity lacks specificity to distinguish over another a quantity.  Therefore, the applied prior is seen to have a quantity in the bent region less than a quantity in the flat and straight region. }

As per claim 12 ZHANG et al discloses:   The flexible printed circuit according to claim 9, wherein the flexible printed circuit further comprises: ink layers 700 arranged on sides, which deviate from the flexible circuit substrate 401, of the line layers.  { [0038] It should be noted that the thinner the thickness of insulating ink layer 700 replaces the cover film 40 and adhesive material 403a at a second step method reduces at 410 main flexible circuit board thickness. it not only can fit (FIG. and ) in the bending zone 410 is provided with a hollow hole 440 for use to reduce the position main flexible circuit board area of the first step, the second step also can be used alone, as shown in FIG. 8a and FIG. 8b, the kink 400 is of the main flexible circuit board 410 inside and not provided with a hollow hole; but can weaken the main flexible circuit board present after the rebound stress action. and  [0045] The insulating ink layer, can also be set in opposite to the golden finger to a side of the bending area, etc., and all of these. replacing, changing or the improved technical solution should belong to the protection scope of the utility model attached. }

As per claim 13 depict in figures 4-7 and ZHANG et al discloses:   A flexible apparatus, comprising: the flexible printed circuit according to claim 1.  

As per claim 14 ZHANG et al depict in figures 4-7 and discloses:   The flexible apparatus according to claim 13, wherein the flexible apparatus further comprises: a flexible target substrate 401 having a substrate bonding region, and the circuit bonding region 405, 420 & 402a of the flexible printed circuit is electrically connected to the substrate bonding region.  { [0042] in the bending region of the main flexible circuit board 400 410 a total of three layers: substrate 401 + copper layer 402a} 

As per claim 15 ZHANG et al discloses:   The flexible apparatus according to claim 14, wherein the flexible target substrate 401 further comprises: sunken structures 442 & 443 close to two sides of the circuit bonding region 405 & 420 of the flexible printed circuit in the second direction.  

As per claim 18 ZHANG et al discloses:   A display device, comprising: the flexible apparatus according to claim 13.   { [0003] This method when the liquid crystal display module is required to the main flexible circuit board 200 after positioning assembly to the mold frame 100, specifically can be adhered on the liquid crystal display device 300 the back surface of the reflective sheet 500 by double-sided adhesive tape 600. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (CN 202018547).

As per claim 16 ZHANG et al discloses:   The flexible apparatus according to claim 13, wherein the flexible target substrate further comprises: a display region and a [0003] This method when the liquid crystal display module is required to the main flexible circuit board 200 after positioning assembly to the mold frame 100, specifically can be adhered on the liquid crystal display device 300 the back surface of the reflective sheet 500 by double-sided adhesive tape 600. }

Regarding claim 16 ZHANG et al is silent as to: a touch electrode.  With respect to claim 16 ZHANG et al:  Official notice is taken of the fact that touch electrodes are notoriously old and well known in the display art.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display of ZHANG et al with a touch electrode as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display with a touch electrode so as to provide a user friendly, intuitive and natural input for interaction with the display device.

As per claim 17 ZHANG et al discloses:   The flexible apparatus according to claim 14, wherein the flexible apparatus further comprises: a flexible target substrate 401 is arranged on a light emitting side of the flexible electroluminescent display panel; or the flexible target substrate 401 is an array substrate in the 

Regarding claim 17 ZHANG et al is silent as to: a touch electrode.  With respect to claim 17 ZHANG et al:  Official notice is taken of the fact that flexible electroluminescent display panel are notoriously old and well known in the display art.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display of ZHANG et al with a flexible electroluminescent display panel as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display with a flexible electroluminescent display panel so as to provide a display with improved image quality - better contrast, higher brightness, fuller viewing angle, a wider color range and much faster refresh rates, lower power consumption and a simpler design that enables ultra-thin, flexible, foldable and transparent displays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd